51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Angela D. HARBIN, Appellant,v.HYPERMART USA, Appellee.
No. 94-2784.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 23, 1995.Filed:  Mar. 29, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Angela D. Harbin appeals the district court's1 judgment in favor of defendant Hypermart, at the close of plaintiff's evidence at a bench trial in her Title VII, 42 U.S.C. Sec. 2000e-2, race discrimination action.  On appeal, Harbin challenges the district court's findings and conclusions, but has not provided a copy of the trial transcript.  See Fed.  R. App.  P. 10(b).  Thus, we are unable to review her arguments on appeal.  See Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994);  Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Accordingly, the appeal is dismissed.2  See Fed.  R. App.  P. 3(a);  8th Cir.  R. 3C.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri


2
 Appellee's motion to strike a portion of appellant's brief is denied